
	
		I
		111th CONGRESS
		1st Session
		H. R. 2909
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XI of the Social Security Act to provide
		  for an improved method to measure poverty so as to enable a better assessment
		  of the effects of programs under the Social Security Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Measuring American Poverty Act of
			 2009 .
		2.FindingsThe Congress finds as follows:
			(1)Poverty imposes substantial costs on all
			 Americans that can be addressed through effective poverty reduction.
			(2)States and cities throughout the country
			 have acknowledged the need to reduce poverty and the role of the Federal
			 Government as an essential partner.
			(3)On January 22, 2008, the House of
			 Representatives, by voice vote, passed House Concurrent Resolution 198 of the
			 110th Congress expressing the sense of the Congress that the United States
			 should set a national goal of cutting poverty in half over the next 10
			 years.
			(4)The poverty rate is a critical indicator of
			 how widely shared prosperity is in the economy, and a key benchmark for
			 targeting resources towards the most disadvantaged.
			(5)The poverty measure is critical for efforts
			 to strengthen and enlarge the middle class, as it indicates who falls from or
			 struggles to join the middle class.
			(6)The official
			 poverty measure, while helpful, is based on outdated assumptions and fails to
			 accurately measure economic deprivation or take into account the availability
			 of many economic resources.
			(7)The official
			 poverty measure offers inadequate guidance about the effectiveness of public
			 anti-poverty efforts.
			(8)In 1995, the
			 National Academy of Sciences’ Panel on Poverty and Family Assistance
			 recommended adoption of an improved poverty measure, which addresses many
			 shortcomings of the official poverty measure and which remains relevant and
			 offers a starting point for an improved measure.
			(9)Since even an improved poverty measure
			 remains a measure of deprivation, not of adequacy, a measure of adequate income
			 needed to reach a decent living standard is also necessary.
			(10)Since an inability to access needed medical
			 care is an important indicator of economic insecurity, a medical care risk
			 measure would further enhance understanding of Americans’ well-being.
			3.Statement of
			 purposeThe purpose of this
			 Act is to provide for an improved and updated method for measuring the extent
			 to which families and individuals in the United States have sufficient income
			 to allow a minimal level of consumption spending that meets their basic
			 physical needs, including food, shelter (including utilities), clothing, and
			 other necessary items, in order to better assess the effects of certain
			 policies and programs in reducing the prevalence and depth of poverty, to
			 accurately gauge the level of economic deprivation, and to improve
			 understanding of the targeting of public resources, without directly affecting
			 the distribution of, or eligibility for, any Federal benefits or
			 assistance.
		4.Modernization of
			 the measurement of povertyPart A of title XI of the Social Security
			 Act (42 U.S.C. 1301—1320b–21) is amended by adding at the end the
			 following:
			
				1150A.Modernization
				of the measurement of poverty
					(a)In
				generalThe Bureau of the
				Census, in collaboration with the Bureau of Labor Statistics, after
				consultation about methodology with other Federal statistical agencies and
				outside experts, shall, to the extent possible and based on the best available
				data, calculate modern poverty thresholds, and modern poverty rates as provided
				for in subsection (d), for each calendar year (including any calendar year
				before the first year for which the first annual report is published, for which
				the information needed to perform the calculations is available or can be
				estimated with a reasonable degree of confidence, as determined by the Bureau
				of the Census) in accordance with this section.
					(b)No effect on
				benefit programsThis section shall not be interpreted to modify
				or authorize modification of eligibility of any entity for, or the amount or
				kind of benefits or assistance to be provided to any entity under, any program
				or activity funded, in whole or in part, with Federal funds.
					(c)Modern poverty
				thresholds
						(1)Consumption
				distribution for reference family
							(A)In
				generalWithin 12 months
				after the date of the enactment of this section, the Bureau of the Census and
				Bureau of Labor Statistics shall choose—
								(i)the most
				appropriate distribution of consumption expenditures (including the value of
				relevant amounts described in subsection (d)(3) or that would otherwise be
				described in subsection (d)(3) if included in the distribution) on food,
				clothing, and shelter (including utilities), which may, if appropriate, exclude
				families receiving subsidies for food, clothing, or shelter (including
				utilities); and
								(ii)the reference
				family for the modern poverty measure.
								(B)Calculation for
				reference familyThe modern
				poverty threshold for a reference family, as determined under subparagraph (A),
				shall be an amount equal to the average of 120 percent of the 33rd percentile
				of the distribution chosen under subparagraph (A) allowing for calculations to
				rely on a limited band converging on this percentile, during 4 or more of the
				most recent years for which data is available from the Consumer Expenditure
				Survey, a superior Federal Government source of data, or some combination of
				such sources as determined by the Bureau of the Census and the Bureau of Labor
				Statistics. The threshold shall be updated no less often than annually using
				this method.
							(C)Special
				ruleNotwithstanding any
				other provision of this section, insofar as the amounts described in
				subparagraphs (F) and (G) of subsection (d)(3) are not easily included in the
				distribution referred to in subparagraph (B) of this paragraph, the Bureau of
				the Census and the Bureau of Labor Statistics shall develop methods for
				including, and shall include, the actual or estimated amounts in the
				distribution.
							(2)Adjustment for
				family size and composition, and for geographic cost variationThe Bureau of the Census, in collaboration
				with the Bureau of Labor Statistics and the Bureau of Economic Analysis, and in
				consultation with other relevant Federal statistical agencies, shall adjust the
				modern poverty threshold calculated under paragraph (1) of this
				subsection—
							(A)for other family sizes and compositions,
				using the best available equivalence scales that consider economies of scale
				and any special needs of children, including young children; and
							(B)to the maximum extent possible and not
				earlier or later than the inclusion of State and local taxes and transfers as
				described in subsection (e)(4), for differences in the costs for the goods and
				services included in the threshold among States, sub-State non-metropolitan
				areas, and metropolitan areas.
							(3)Accommodation of
				housing statusTo the maximum
				extent possible, the calculation for the threshold for the reference family
				described in paragraph (1) and the adjustments to the modern poverty thresholds
				for varied family sizes and compositions under paragraph (2)(A) shall be made
				separately for each of the following categories of families:
							(A)Families who own
				their primary residence and do not have a mortgage secured by the
				residence.
							(B)All other families, or for any subgroups of
				all other families if the Bureau of Labor Statistics determines that reliable
				data indicates substantial variation in the amounts of money needed by the
				subgroups to purchase similar quality shelter.
							(4)Annual
				publication of weighted average poverty thresholdsNot
				less often than annually, the Bureau of the Census, in collaboration with the
				Bureau of Labor Statistics, shall publish—
							(A)the average
				poverty threshold for each family size, determined by weighting each threshold
				by the proportion of families of that size to which the threshold applies,
				and
							(B)the average poverty threshold for each
				family size in each category described in paragraph (3), determined by
				weighting each threshold by the proportion of families of that size in that
				category and to which the threshold applies.
							(d)Modern poverty
				rates
						(1)In
				generalThe Bureau of the Census shall use the modern poverty
				thresholds calculated under subsection (c) to calculate, at a minimum—
							(A)the number and
				percentage of families in the United States whose adjusted market income does
				not exceed the applicable modern poverty threshold, and the number and
				percentage of individuals in the United States who are members of such
				families;
							(B)the number and percentage of families in
				the United States whose adjusted disposable income does not exceed the
				applicable modern poverty threshold, and the number and percentage of
				individuals in the United States who are members of such families; and
							(C)the numbers and
				percentages described in subparagraphs (A) and (B) for various demographic,
				geographic, and other subgroups of families in the United States, and for
				individuals who are members of such subgroups of families.
							(2)Adjusted market
				incomeFor purposes of this
				section, the adjusted market income of a family is—
							(A)the total of the amounts received by any
				member of the family during a calendar year from wages, salaries, and
				self-employment income, interest income, dividend income, realized capital
				gains, rents, royalties, estate and trust income, a qualified retirement plan
				(as defined in section 4974(c) of the Internal Revenue Code of 1986), a plan
				described in section 457(b) of such Code, or any other plan, contract, annuity,
				or account payments or distributions from which are in the nature of a
				retirement benefit, survivor and disability pensions and annuities, paid-up
				insurance policies, alimony payments, child support payments, private workers’
				compensation, regular contributions from persons not living with the family,
				and other relevant income as determined by the Bureau of the Census except for
				income described in subparagraph (C), (D), (E), or (F) of paragraph (3) of this
				subsection; minus
							(B)the total of the amounts paid by any member
				of the family during the calendar year for—
								(i)alimony or the support or maintenance of a
				noncustodial child;
								(ii)medical expenses;
				and
								(iii)necessary
				work-related expenses, including—
									(I)dependent care
				expenses;
									(II)transportation
				expenses; and
									(III)if there is
				reliable data therefor, work-search expenses.
									(3)Adjusted
				disposable incomeFor
				purposes of this section, the Bureau of the Census shall define the adjusted
				disposable income of a family as follows, excluding any amounts that are not
				taken into account in determining poverty thresholds under this section:
							(A)the adjusted
				market income of the family; minus
							(B)the total of the amounts paid by any member
				of the family during the calendar year to cover Federal income tax liability or
				Federal payroll tax liability, or if such information is not available, the
				total of any such liabilities that are payable by any member of the family
				during the calendar year; plus
							(C)the total of the amounts received by any
				member of the family during the calendar year from refundable Federal tax
				credits, or if such information is not available, the total of any such credits
				that are expected by any member of the family to be received during the
				calendar year; plus
							(D)the total of the amounts received by any
				member of the family during the calendar year which may be used to meet food,
				clothing, or shelter (including utilities) needs—
								(i)referred to in
				section 459(h)(1)(A)(ii) of this Act; or
								(ii)paid under a State or local program funded
				under part A of title IV of this Act, the supplemental security income program
				under title XVI of this Act, or any other Federal program or activity the
				eligibility for which is based, in whole or in part, on need; plus
								(E)the total dollar value of any food
				assistance benefit (as defined in section 3(d) of the Food and Nutrition Act of
				2008) received by any member of the family during the calendar year under
				section 8 of the Food and Nutrition Act of 2008; plus
							(F)the total of the amounts received by any
				member of the family during the calendar year as described in section
				2605(b)(2) of the Low-Income Home Energy Assistance Act of 1981; plus
							(G)the total of the amounts received by any
				member of the family during the calendar year as government-funded nonmedical
				in-kind, cash and near cash benefits that help families meet food, clothing,
				and shelter (including utilities) needs and are not intended to reimburse or
				subsidize other expenses, including nutrition programs, housing subsidies, and
				the value of public housing, not to exceed to the lesser of the share of the
				threshold defined in subsection (c) attributable to the component of the
				threshold towards which the benefit may be used or the estimated monetary value
				of the benefit to the recipient, to the extent possible.
							(4)Inclusion of
				state and local taxes and transfersWithin 5 years after the date of the
				enactment of this section, the Bureau of the Census, in collaboration with the
				Bureau of Labor Statistics, and after consultation with other relevant
				statistical agencies, shall modify the calculation under paragraph (3) to take
				account of State and local taxes and transfers.
						(e)FamiliesFor purposes of this section, the term
				family includes—
						(1)an individual who
				is living alone;
						(2)all members of a
				household who are related by blood, marriage, adoption, or other legal
				arrangement; and
						(3)any unrelated individuals living together
				whom the Bureau of the Census, in collaboration with the Bureau of Labor
				Statistics, after assessing existing research and undertaking any necessary new
				research, determines should be treated as a family for purposes of this
				section.
						(f)Report on
				poverty ratesNot less
				frequently than annually, the Bureau of the Census shall produce, release
				simultaneously with publication and announcement of poverty thresholds and
				rates under the traditional poverty measure, and make readily accessible to the
				public, a report which contains detailed tables and explanations of poverty
				rates—
						(1)as determined on
				the basis of adjusted market income;
						(2)as determined on
				the basis of adjusted disposable income; and
						(3)as determined on
				the basis of the traditional poverty measure referred to in subsection
				(g).
						(g)References to
				existing poverty measure as the traditional poverty
				measureTo the extent
				practicable, whenever an officer or employee of the Federal Government refers
				to the poverty measure outlined in Office of Management and Budget Statistical
				Policy Directive 14, the officer or employee, as the case may be, shall refer
				to that measure as the traditional poverty measure. Any
				reference in a law, regulation, document, paper, or other record of the United
				States to the poverty measure outlined in Office of Management and Budget
				Statistical Policy Directive 14 is deemed to be a reference to the
				traditional poverty measure.
					(h)Inclusion of
				information based on modern poverty thresholds and rates in published documents
				containing information based on traditional poverty thresholds and
				rates
						(1)In
				generalTo the extent possible, a relevant Federal statistical
				agency that publishes a document which contains information about a subject,
				which was produced using the poverty measure outlined in Office of Management
				and Budget Statistical Policy Directive 14, shall include in the document
				information about the subject, which is produced using the modern poverty
				thresholds and modern poverty rates calculated under this section.
						(2)Public release
				of microdata file and online toolsOn releasing a document described in
				paragraph (1), the Bureau of the Census shall release to the public, while
				maintaining privacy and confidentiality standards required by Federal
				law—
							(A)microdata files (modified as necessary to
				avoid unduly increasing the risk of serious primary and secondary disclosure
				problems) containing all of the individual variables that are necessary to
				compute the published modern poverty rates, as well as poverty rates determined
				on the basis of the traditional poverty measure referred to in subsection (g),
				and to calculate poverty rates using different definitions of income and
				poverty thresholds;
							(B)other public
				online tools that enable detailed poverty rates to be calculated using
				different definitions of income and poverty and adequacy thresholds, including
				1/2 and 3/5 of median income;
				and
							(C)the definitions of
				income set forth in, and the poverty thresholds established under, this
				section.
							(i)Consultation on
				improving calculation of the modern poverty thresholds or modern poverty rates;
				report to the CongressFrom
				time to time, and no less frequently than every 5 years, the Bureau of the
				Census, in collaboration with the Bureau of Labor Statistics, shall—
						(1)consult with other relevant Federal
				statistical agencies and outside experts on whether the method of, and sources
				of data for, calculating the modern poverty thresholds or modern poverty rates
				provided for in this section could be improved so as to better measure,
				including through adjustments for any underreporting or other misreporting of
				income and adjustments for families with greater income needs (such as those
				including persons with disabilities), the extent to which families in the
				United States are able to secure sufficient income to allow a minimal level of
				consumption that meets their basic physical needs, including food, clothing,
				shelter (including utilities), and other necessary items; and
						(2)report to the
				Congress on any need for any such improvement.
						(j)Relevant federal
				statistical agencyIn this
				section, the term relevant Federal statistical agency means a
				Federal agency that—
						(1)is listed as a
				major statistical program of the United States in the annual report most
				recently made under section 3504(e)(2) of title 44, United States Code;
				or
						(2)the Office of Management and Budget expects
				to be so listed in the next such report.
						(k)Limitations on
				authorization of appropriationsTo carry out this section, there are
				authorized to be appropriated—
						(1)to the Bureau of
				the Census—
							(A)for fiscal year
				2010, not more than $5,000,000; and
							(B)for each
				succeeding fiscal year, not more than the amount specified in subparagraph (A),
				multiplied by the sum of 1 plus the percentage (if any) by which the Consumer
				Price Index for All-Urban Consumers for September of the fiscal year then
				preceding the succeeding fiscal year exceeds the index for September of the
				fiscal year second preceding the succeeding fiscal year; and
							(2)to the Bureau of
				Labor Statistics—
							(A)for fiscal year
				2010, not more than $2,500,000; and
							(B)for each succeeding fiscal year, not more
				than the amount specified in subparagraph (A), multiplied by the sum of 1 plus
				the percentage (if any) by which the Consumer Price Index for All-Urban
				Consumers for September of the fiscal year then preceding the succeeding fiscal
				year exceeds the index for September of the fiscal year second preceding the
				succeeding fiscal year.
							1150B.Study of
				decent living standard
					(a)In
				generalThe Bureau of the
				Census, in collaboration with the Bureau of Labor Statistics, shall enter into
				a contract with the National Academy of Sciences which obligates the National
				Academy of Sciences to develop and publish a method of calculating a decent
				living standard threshold, including relevant variations for geography, family
				size, and other such factors, and a method of measuring the extent to which the
				income of families in the United States is sufficient to meet the threshold.
				The National Academy of Sciences shall consider and critically review the
				growing body of work in this area, comparing different underlying concepts in
				existing approaches such as family budgets, basic needs budgets, and
				self-sufficiency standards, and comment on the best ways to move forward
				towards building consensus.
					(b)Technical
				supportThe Bureau of the Census, the Bureau of Labor Statistics,
				and other relevant statistical agencies shall provide necessary technical
				support for the efforts to develop the threshold and method referred to in
				subsection (a).
					(c)Definition of
				decent living standard thresholdIn subsection (a), the term decent
				living standard threshold means the amount of annual income that would
				allow an individual to live at a safe and decent, but modest, standard of
				living. The decent living standard shall be a measure of income adequacy
				reflecting the resources necessary to meet basic needs and live beyond
				deprivation.
					(d)Limitations on
				authorization of appropriationsTo carry out this section, there are
				authorized to be appropriated to the Bureau of the Census—
						(1)for fiscal year
				2010, not more than $500,000; and
						(2)for fiscal year 2011, not more than the
				amount specified in paragraph (1), multiplied by the sum of 1 plus the
				percentage (if any) by which the Consumer Price Index for All-Urban Consumers
				for September 2010 exceeds the index for September 2009.
						1150C.Study of
				medical care risk measure
					(a)In
				generalThe Bureau of the
				Census, in collaboration with the Bureau of Labor Statistics, the Agency for
				Healthcare Research and Quality, and the Centers for Medicare and Medicaid
				Services shall enter into a contract with the National Academies, including the
				National Academy of Sciences and the Institute of Medicine, which obligates the
				National Academies to develop and publish a method of measuring the extent of
				medical care risk in the United States and calculating the number and
				percentage of individuals in the United States who, to varying degrees, lack
				adequate health insurance, placing them at risk of being unable to afford
				needed treatment.
					(b)Technical
				supportThe Bureau of the Census, the Bureau of Labor Statistics,
				the Agency for Healthcare Research and Quality and the Centers for Medicare and
				Medicaid Services, and other relevant health and statistical agencies shall
				provide necessary technical support for the efforts to develop the method and
				measure referred to in subsection (a).
					(c)Definition of
				medical care riskIn subsection (a), the term medical care
				risk means the extent to which individuals are at risk of being unable
				to afford needed medical treatment, services, goods, and care.
					(d)Limitations on
				authorization of appropriationsTo carry out this section, there are
				authorized to be appropriated to the Bureau of the Census—
						(1)for fiscal year
				2010, not more than $500,000; and
						(2)for fiscal year 2011, not more than the
				amount specified in paragraph (1), multiplied by the sum of 1 plus the
				percentage (if any) by which the Consumer Price Index for All-Urban Consumers
				for September 2010 exceeds the index for September 2009.
						1150D.Study to
				improve state and local poverty measurement
					(a)In
				generalThe Bureau of the
				Census, in consultation with other relevant statistical agencies, shall enter
				into a contract with the National Academy of Sciences which obligates the
				National Academy of Sciences to develop a set of recommendations for methods to
				implement annual modern poverty measurement at the State and local level and a
				timeframe for the implementation. The methods to be examined shall include
				revisions to the American Community Survey questionnaire, use of administrative
				records, and use of modeled estimates.
					(b)Technical
				supportThe Bureau of the Census and other relevant statistical
				agencies shall provide necessary technical support for the effort referred to
				in subsection (a).
					(c)Limitations on
				authorization of appropriationsTo carry out this section, there
				are authorized to be appropriated to the Bureau of the Census—
						(1)for fiscal year
				2010, not more than $250,000; and
						(2)for fiscal year
				2011, not more than the amount specified in paragraph (1); multiplied by the
				sum of 1 plus the percentage (if any) by which the Consumer Price Index for
				All-Urban Consumers for September 2010 exceeds the index for September
				2009.
						.
		
